  Case 2:18-cv-03219-WBS-KJN Document 12 Filed 08/06/20 Page 1 of 3


Anthony S. Petru, State Bar No. 91399
Paula A. Rasmussen, State Bar No. 258352
Charles S. Bracewell, State Bar No. 284985
HILDEBRAND, McLEOD & NELSON, LLP.
350 Frank H. Ogawa Plaza, Fourth Floor
Oakland, CA 94612-2006
TEL: (510) 451-6732
FAX: (510) 465-7023

Attorneys for Plaintiff
STEVEN ALLEN


Melissa A. Sandoval, State Bar No. 272669
UNION PACIFIC RAILROAD COMPANY
13181 Crossroads Pkwy North, Suite 500
City of Industry, CA 91746
TEL: (562) 566-4630
FAX: (402) 997-3230

Attorneys for Defendant
UNION PACIFIC RAILROAD COMPANY


                             UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO


STEVEN ALLEN,                            )       CASE NO. 2:18-cv-03219-WBS-KJN
                                         )
                   PLAINTIFF,            )       JOINT STIPULATION FOR
                                         )       DISMISSAL WITH PREJUDICE AND
vs.                                      )       ORDER THEREON
                                         )
UNION PACIFIC RAILROAD                   )
COMPANY, a corporation,                  )
                                         )
                Defendant.               )
                                         )

///

///

///

///

///

///

///

                                             1
2:18-cv-03219-WBS-KJN                            Joint Stipulation for Dismissal with Prejudice and
                                                                         [Proposed] Order Thereon
  Case 2:18-cv-03219-WBS-KJN Document 12 Filed 08/06/20 Page 2 of 3


           The parties to this action, acting through their respective counsel and pursuant to

Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) hereby stipulate, in consideration of a

negotiated settlement executed by them, to the Dismissal with Prejudice of this action, including

all claims stated herein against Defendant, with each party to bear their own costs and attorney’s

fees.

           The parties attest that concurrence in the filing of the foregoing document has been

obtained from each of the signatories below.

///


DATED: July 28, 2020
                                               HILDEBRAND, McLEOD & NELSON, LLP


                                               By: /s/ Paula Rasmussen
                                                   PAULA A. RASMUSSEN
                                                   Attorneys for Plaintiff
                                                   SEAN B. HINES


DATED: July 28, 2020
                                               UNION PACIFIC RAILROAD COMPANY



                                               By: /s/ Melissa Sandoval
                                                   MELISSA A. SANDOVAL
                                                   Attorneys for Defendant
                                                   UNION PACIFIC RAILROAD COMPANY




                                                 2
2:18-cv-03219-WBS-KJN                                Joint Stipulation for Dismissal with Prejudice and
                                                                             [Proposed] Order Thereon
 Case 2:18-cv-03219-WBS-KJN Document 12 Filed 08/06/20 Page 3 of 3


                                              ORDER



           The Stipulation is approved. The entire action, including all claims stated herein

against Defendant, is hereby dismissed with prejudice.

           Dated: August 5, 2020




                                                 3
2:18-cv-03219-WBS-KJN                                Joint Stipulation for Dismissal with Prejudice and
                                                                             [Proposed] Order Thereon
